Miami App. No. 2008-CA-1. Sua sponte, the stay of briefing in this cause is lifted. This cause shall be consolidated with 2008-1131, State v. King, Miami App. No. 08-CA-02, 2008-Ohio-2594.
Briefing in this cause and 2008-1131 shall be consolidated. Appellant shall file a brief within 40 days from the date the Clerk files the record in 2008-1131. The parties shall file two originals of each of the briefs permitted under S.CtPrac.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.
Sua sponte, this cause and 2008-1131 shall be consolidated for oral argument with 2008-0991 and 2008-0992, Chojnacki v. Rogers, Warren App. No. CA2008-03-040. Appellants in these causes collectively will share 20 minutes for oral argument, as will appellees.
Lanzinger, J., dissents.